     Case 3:21-cv-00076-MMD-WGC Document 7 Filed 04/27/21 Page 1 of 2




1

2

3                              UNITED STATES DISTRICT COURT
4                                      DISTRICT OF NEVADA
5                                                 ***
6     CLARENCE D. JOHNSON, JR.,                         Case No. 3:21-cv-00076-MMD-WGC
7                                         Plaintiff,                   ORDER
             v.
8
      ANGELA BYERS, et al.,
9
                                     Defendants.
10

11          Pro se Plaintiff Clarence D. Johnson, Jr. brings this action under 42 U.S.C. § 1983.
12   Before the Court is the Report and Recommendation (“R&R” or “Recommendation”) of
13   United States Magistrate Judge William G. Cobb (ECF No. 6), recommending Johnson’s
14   application to proceed in forma pauperis be denied, dismissing the action with prejudice
15   and denying the remaining motions (ECF Nos. 1-2, 1-4, 1-5, 4, 5) as moot. Johnson had
16   until April 12, 2021 to file an objection. To date, no objection to the R&R has been filed.
17   For this reason, and as explained below, the Court adopts the R&R, and will deny
18   Johnson’s application to proceed in forma pauperis, dismiss this action with prejudice,
19   and deny the remaining pending motions.
20          The Court “may accept, reject, or modify, in whole or in part, the findings or
21   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party
22   fails to object to a magistrate judge’s recommendation, the Court is not required to
23   conduct “any review at all . . . of any issue that is not the subject of an objection.” Thomas
24   v. Arn, 474 U.S. 140, 149 (1985); see also United States v. Reyna-Tapia, 328 F.3d 1114,
25   1116 (9th Cir. 2003) (“De novo review of the magistrate judges’ findings and
26   recommendations is required if, but only if, one or both parties file objections to the
27   findings and recommendations.”) (emphasis in original); Fed. R. Civ. P. 72, Advisory
28
     Case 3:21-cv-00076-MMD-WGC Document 7 Filed 04/27/21 Page 2 of 2




1    Committee Notes (1983) (providing that the Court “need only satisfy itself that there is no

2    clear error on the face of the record in order to accept the recommendation.”).

3           Because there is no objection, the Court need not conduct de novo review, and is

4    satisfied Judge Cobb did not clearly err. Here, Judge Cobb recommends the application

5    to proceed in forma pauperis be denied because Johnson submitted the incorrect form

6    and it was not signed. (ECF No. 6 at 3.) Judge Cobb also recommends the action be

7    dismissed with prejudice because there is no legal basis for any claim asserted and the

8    documents are nonsensical and frivolous, with the other pending motions denied as moot.

9    (Id.) The Court agrees with Judge Cobb. Having reviewed the R&R and the record in this

10   case, the Court will adopt the R&R in full.

11          It is therefore ordered that Judge Cobb’s Report and Recommendation (ECF No.

12   6) is accepted and adopted in full.

13          It is further ordered that Johnson’s application to proceed in forma pauperis (ECF

14   No. 3) is denied.

15          It is further ordered that the action is dismissed with prejudice.

16          It is further ordered that the remaining pending motions (ECF Nos. 1-2, 1-4, 1-5,

17   4, 5) are denied as moot.

18          The Clerk of Court is directed to enter judgment accordingly and close the case.

19          DATED THIS 27th Day of April 2021.

20

21

22                                              MIRANDA M. DU
                                                CHIEF UNITED STATES DISTRICT JUDGE
23

24

25
26

27

28
                                                   2
